Title: To Benjamin Franklin from John Franklin, 4 November 1751
From: Franklin, John
To: Franklin, Benjamin


Dear Brother
Boston Nov 4th 1751
I have spoke with Turner about your seal. He thinks he cant git the Designe Compleated before the post going but will have it Ready against the next.
Rogers & Foule to whoom I Red the parigraph of your Letter Relateing to your Ballence and Foul Tole me he [would] Take Care that it be paid when Billey Comes who is not yet arriv’d but suppose he will be hear the first southerly wind. When he Comes shall be Right Glad to see him and hope the small Time you allow him will be agreeably spent boath to him and his frind Swan.
I have not Time to Enlarge being Just going on bord the Germin ship with Messrs. Hutchinson, Oliver and Wendell a Committee of Council. With Love to all I am your affectionate Brother
John Franklin
 
Addressed: To Benjamin Franklin Esqr Postmr Philada
